        Case 2:20-cv-01449-DMC Document 3 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CRYSTAL ANNE MILLS,                               No. 2:20-CV-1449-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the Court is plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 2).

21                  Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is

22   unable to prepay fees and costs or give security therefor. The request to proceed in forma

23   pauperis will, therefore, be granted. See 28 U.S.C. § 1915(a). Plaintiff will be required by this

24   order to submit documents to the United States Marshal and file notice with the court. Plaintiff is

25   warned that failure to comply with this order may result in the dismissal of this action. See Local

26   Rule 110.

27   ///

28   ///
                                                       1
        Case 2:20-cv-01449-DMC Document 3 Filed 08/07/20 Page 2 of 2

 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff's request to proceed in forma pauperis (ECF No. 2) is granted;

 3                  2.      The Clerk of the Court is further directed to serve a copy of this order on

 4   the United States Marshal;

 5                  3.      Within 15 days from the date of this order, plaintiff shall submit to the

 6   United States Marshal a completed summons and copies of the complaint and file a statement

 7   with the court that said documents have been submitted to the United States Marshal;

 8                  4.      The United States Marshal is directed to serve all process without

 9   prepayment of costs not later than 60 days from the date of this order, such service of process to

10   be completed by delivering a copy of the summons and complaint to the United States Attorney

11   for the Eastern District of California, and by sending a copy of the summons and complaint by

12   registered or certified mail to the Attorney General of the United States in Washington, D.C.,

13   pursuant to Federal Rule of Civil Procedure 4(i)(1)(A) & (B); and

14                  5.      The United States Marshal shall also send a copy of the summons and

15   complaint by registered or certified mail to the Commissioner of Social Security, c/o Office of the

16   General Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545,

17   pursuant to Federal Rule of Civil Procedure 4(i)(2); and

18                  6.      The parties are hereby notified that, after service of the complaint, this

19   action will be stayed pursuant to General Order 615, and there will be no scheduling order or

20   deadlines in effect pending further order of the Court.
21

22   Dated: August 6, 2020
                                                            ____________________________________
23                                                          DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        2
